Case 1:19-cv-02616-WJM-STV Document 1 Filed 09/13/19 USDC Colorado Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


  Civil Action No. __________________

  AKIVA MEYER RABINOWITZ, a/k/a AKIVA THOMAS, DO,


         Plaintiff,

  v.

  THE BOARD OF REGENTS OF THE
  UNIVERSITY OF COLORADO, THE
  UNIVERSITY OF COLORADO SCHOOL OF
  MEDICINE, GRADUATE MEDICAL
  EDUCATION PROGRAM; HCA-HealthONE,
  LLC, a Colorado corporation; Laura Webster
  M.D., in her official and individual capacities; and
  Carol Rumack, M.D., in her official and individual
  capacities;

         Defendants.


                      UNIVERSITY DEFENDANTS’ NOTICE OF REMOVAL



         University Defendants file this notice of removal under 28 U.S.C. §§ 1441,

  1446(a).

         1.      Plaintiff is Akiva Meyer Rabinowitz, a/k/a Akiva Thomas, DO; Defendants

  are The Board of Regents of the University of Colorado on behalf of the University of

  Colorado School of Medicine, Graduate Medical Education Program; Laura Webster,

  M.D.; and Carol Rumack, M.D (“University Defendants”); and HCA-HealthONE, LLC

  (“HealthONE Defendant”).
Case 1:19-cv-02616-WJM-STV Document 1 Filed 09/13/19 USDC Colorado Page 2 of 4




         2.     On August 7, 2019, Plaintiff sued Defendants in the City and County of

  Denver District Court, State of Colorado. Case No. 2019-cv-33037. [See Exhibit A.]

         3.     University Defendants waived and accepted service of the Complaint and

  Summons on August 16, 2019. [See Exhibit B.]

         4.     Plaintiff served HealthONE Defendant with the Complaint and Summons

  on August 23, 2019. [See Exhibit C.]

         5.     On September 5, 2019, the Denver District Court granted University

  Defendants’ Unopposed Motion for Extension of Time to File an Answer or Responsive

  Pleading up to and including September 20, 2019. [See Exhibit D.]

         6.     Pursuant to D.C.COLO.LCiv.R. 81.1, a current register of actions and

  party information docket sheet is attached. [See Exhibit E.]

         7.     Pursuant to 28 U.S.C. § 1446(2)(A), University Defendants conferred with

  HealthONE Defendant on September 11, 2019 about this Notice of Removal and

  HealthONE consents to removal and have indicated consent by signing this Notice of

  Removal.

         8.     University Defendants timely file this notice of removal within the 30-day

  time period required by 28 U.S.C. § 1446(b)(1).

         9.     Removal is proper because Plaintiff’s suit presents Federal questions over

  which this Court has jurisdiction. 28 U.S.C. §§ 1331, 1441(a). Specifically, Plaintiff’s

  Complaint alleges Defendants violated Title VII of the Civil Rights Act of 1964, Title II of

  the ADA, and Section 504 of the Rehabilitation Act of 1973, during the course of his




                                               2
Case 1:19-cv-02616-WJM-STV Document 1 Filed 09/13/19 USDC Colorado Page 3 of 4




  employment with Defendants. Accordingly, this action may be removed to this Court

  pursuant to 28 U.S.C. § 1441(a).

         10.    Copies of all pleadings, process, orders, and other filings in the state-court

  suit are attached to this notice as required by 28 U.S.C. § 1446(a). [See Exhibits A-P.]

         11.    Venue is proper in this district under 28 U.S.C. § 1441(a) because the

  state court where the suit has been pending is located in this district.

         12.    Pursuant to 28 U.S.C. § 1446(d), Defendants will promptly file a copy of

  this notice of removal with the clerk of the state court where the suit has been pending.

         For these reasons, Defendants ask the Court to remove the suit to the United

  States District Court for the District of Colorado.

  DATED: September 13, 2019.
                                                    Respectfully submitted:
                                                    s/ Erica Weston
                                                    Erica Weston
                                                    Senior Associate University Counsel
                                                    1800 Grant Street, Suite 700
                                                    Denver, CO 80203
                                                    303-860-5691
                                                    Erica.Weston@cu.edu
                                                    Attorney for University Defendants

                                                    Consenting:
                                                    s/ Martine T. Wells
                                                    Martine T. Wells
                                                    Brownstein Hyatt Farber Schreck, LLP
                                                    410 Seventeenth Street, Suite 2200
                                                    Denver, CO 80202
                                                    303-223-1213
                                                    MWells@BHFS.com
                                                    Attorney for HealthONE Defendant




                                                3
Case 1:19-cv-02616-WJM-STV Document 1 Filed 09/13/19 USDC Colorado Page 4 of 4




                               CERTIFICATE OF SERVICE

        I hereby certify that on September 13, 2019, I electronically filed the foregoing with

  the Court’s electronic filing system (CM/ECF) and e-mailed the same to the following

  counsel of record:

   Patricia S. Bellac (#22447)                    Martine T. Wells
   PATRICIA S. BELLAC LAW FIRM, LLC               Brownstein Hyatt Farber Schreck, LLP
   4845 Pearl East Circle, Suite 101              410 Seventeenth Street, Suite 2200
   Boulder, CO 80301                              Denver, CO 80202
   Telephone: 303-442-5111                        Telephone: 303-223-1213
   Fax: 303-417-6381                              E-mail: MWells@BHFS.com
   E-mail: psb@psblawfirm.com                     Attorney for HealthONE
   Attorney for Plaintiff


                                                    s/ Linda Ruth Carter
                                                    Linda Ruth Carter, Paralegal




                                              4
